 Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 1 of 14

                                                                          Service of Process
                                                                          Transmittal
                                                                          07/23/2018
                                                                          CT Log Number 533741234
TO:       T.J. England
          C.R. England, Inc.
          4701 W 2100 S
          Salt Lake City, UT 84120-1223

RE:       Process Served in Utah

FOR:      C.R. England, Inc.  (Domestic State: UT)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                    LINDA MANIERI, Pltf. vs. C.R. ENGLAND, INC. and ACEVES ANTHONY, Dfts.
DOCUMENT(S) SERVED:                 Letter, Citation, Petition
COURT/AGENCY:                       21ST JUDICIAL DISTRICT COURT - THE PARISH OF TANGIPAHOA, LA
                                    Case # 20180002224
NATURE OF ACTION:                   Personal Injury - Vehicle Collision - 07/23/2017
ON WHOM PROCESS WAS SERVED:         C T Corporation System, Midvale, UT
DATE AND HOUR OF SERVICE:           By Certified Mail on 07/23/2018 postmarked: "Not Post Marked"
JURISDICTION SERVED :               Utah
APPEARANCE OR ANSWER DUE:           Within the 30 days from the receipt of this Notice
ATTORNEY(S) / SENDER(S):            Timothy R. Richardson
                                    RICHARDSON LAW GROUP, LLC
                                    P.O. Box 310
                                    Madisonville, LA 70447
                                    985-302-3022
ACTION ITEMS:                       CT has retained the current log, Retain Date: 07/24/2018, Expected Purge Date:
                                    07/29/2018

                                    Image SOP

                                    Email Notification,  Alisa Buchanan  alisa.buchanan@crengland.com

                                    Email Notification,  T.J. England  Tj.england@crengland.com

                                    Email Notification,  Stephen Calvert  Stephen.calvert@crengland.com
                                    Email Notification,  Tyler Hayes  Tyler.hayes@crengland.com

                                    Email Notification,  Kelly Lowrey  kelly.lowrey@crengland.com

                                    Email Notification,  Leslie Bullard  Leslie.bullard@crengland.com

                                    Email Notification,  Sandy Leatherbury  sandy.leatherbury@crengland.com

SIGNED:                             C T Corporation System




                                                                          Page 1 of  2 / NK
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.

                                                                                                 EXHIBIT "A"
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 2 of 14

                                                                Service of Process
                                                                Transmittal
                                                                07/23/2018
                                                                CT Log Number 533741234
TO:    T.J. England
       C.R. England, Inc.
       4701 W 2100 S
       Salt Lake City, UT 84120-1223

RE:    Process Served in Utah

FOR:   C.R. England, Inc.  (Domestic State: UT)




ADDRESS:                         1108 East South Union Avenue
                                 Midvale, UT 84047
TELEPHONE:                       212-590-9070




                                                                Page 2 of  2 / NK
                                                                Information displayed on this transmittal is for CT
                                                                Corporation's record keeping purposes only and is provided to
                                                                the recipient for quick reference. This information does not
                                                                constitute a legal opinion as to the nature of action, the
                                                                amount of damages, the answer date, or any information
                                                                contained in the documents themselves. Recipient is
                                                                responsible for interpreting said documents and for taking
                                                                appropriate action. Signatures on certified mail receipts
                                                                confirm receipt of package only, not contents.
                                   lamina
    P.O. Box 310         Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 3 of 14
Madisonville, LA 70447


                                                                                                    $6.882
                                                               1111 II
                                         7017 2680 0000 3610 4577
                                                                                                    US POSTAGE
                                                                                                    FIRST-CLASS

                                                                                                    071501144031
                                                                                                   kr2211,-



                                                    g nyiat,d            rNC.

                                                 Clo ar doottosem nem cal? rat
                                                 //OP E: crobsfh aniey Await
                                                       le; /IT    vo

                                    ;—÷ ter417.4732t1C94 er
                                                          .--004    111191114111V 11111111141111111111111111110 111111111
       Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 4 of 14




                                RICHARDSON LAW GROUP, LLC
                                                   P.O. BOX 310
                                           MADISON VILLE, LOUISIANA 70447
                                                                                            TELEPHONE: (985)302-3022
TIMOTHY Ft. R/CEARDSON                                                                       FACSIMILE: (985) 8984483

                                                                                               Tim epigram-cam .com




                                                 July 19, 2018



Via Certified Mail — RRR
C R England, Inc.
do CT Corporation System
1108 E. South Union Avenue
Midvale, UT 84047


            Re:          Linda Manieri vs.
                         CR England Inc., et al
                         2018-0002224, Division "A"


Dear Sir/Madam:

        You have been sued. As counsel for plaintiff in this matter, Linda Manieri, I am serving
YOU with a copy of the Original Petition for Damages via Certified Mail pursuant to Louisiana's
Long Ann Statute. Please answer the Petition within the delays allowed by law or a default
judgment will be entered against you. Please respond to this suit within the 30 days from the
receipt of this notice.

            If you have any questions or comments, please feel free to contact my office.

            With kind regards, we remain

                                                              Very trul     urs,



                                                              Timo y R. Richardson

TRR/sgp
Enclosure
r   ern.naramewinanaranterawainsannapansamosanersecsanzemenraCSSITIRSZOMMIMPIRMI/
     ••
                   Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 5 of 14
                                           CITATION - LONG ARM
                                                                                                                     MONIRtdri




     LINDA MANIERI                                                                           Case: 2018-0002224
                                                                                             Division: A
     Verius                                                                                  21" Judicial District Court
                                                                                             Parish of Tangipahoa
     C R ENGLAND INC, ET AL                                                                  State of Louisiana




          To: C R ENGLAND INC
              THROUGH ITS AGENT FOR SERVICE OF PROCESS:
              CT CORPORATION SYSTEM
              1108 E. SOUTH UNION AVENUE
              MID VALE, UT 84047
                                                                                                                            0
                                                                                                                            0
              Parish of                                                                                                     0
                                                                                                                            0
                                                                                                                            0
f                                                                                                                           0
I                                                                                                                            f
0
o
   YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and                          o0
                                                                                                                            1
   correct copy accompanies this citation, or make an appearance either by filing a pleading or otherwise, in the           :
•$ Twenty-first Judicial District Court in and for the Parish of Tangipahoa, State of Louisiana within 30 days after
 0
   the filing in the record of the affidavit of the individual attesting to the manner of delivery made through the
   "Long Arm Statute" hereof under penalty of default
1

1 This service was ordered by attorney TIMOTHY R. RICHARDSON and was issued by the Clerk of Court on
$ July 13, 2018.

     Pleading Served
      PETITION FOR DAMAGES


                                                                          oinati
                                                                          Deputy Clerk of Court for
                                                                          Gary T. Stanga, Clerk of Court

                                                    Service Information

      Received on the         day of                      , 20        and on the                  day of
                             ,29     served the above named party as follows:
•$0                                                                                                                          •• -
 00 Personal Service on the party herein named
 $
                                                                                                                             •
 $ Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
 $ hands of                                                      , a person apparently over the age of seventeen
    years, living and residing in said domicile and whose name and other facts connected with this service, I
    learned by interrogating the said person, said party herein being absent from his/her residence at the time of
    said service.

      DUE et DILIGENT UNABLE TO SERVE BECAUSE:

      Returned:
      Parish of                                           this            day of                             ,20

      Service      $                                                                                                         •
                                              By:
      Mileage                                            Deputy Sheriff

•
      Total
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 6 of 14




                                                                                             -.4
                                                                                       lea L.
                                                                                       --... ;1;
      21ST JUDICIAL DISTRICT COURT FOR THE PARISH OF TANGIPAHOA
                                                                                        r "tvg,se.
                                STATE OF LOUISIANA%                                     --
                                                                                        ria 3- -71--1
                                                                                              C SP
NUMBER: oaNOI                 000 aa-a-4                                  DIVISION:
                                                                                         ro to'to
                                                                                                n 21-

                                                                                           c• er
                                                                                           co ,,
                                   LINDA MANIERI

                                           VS.
                                                                                   A
                               C.R. ENGLAND, INC. AND
                                  ACEVES ANTHONY

                         JUL 1 2 2018                               a/TAM:tiff WREN
FILED:
                                                            DEPUTY CLERK

                              PETITION FOR DAMAGES



       Made petitioner herein is LINDA MANIERI (MANIERI), a person of the full

age of majority and domiciled in the Parish of Tangipahoa, State of Louisiana.



       Made defendant herein is C. FL ENGLAND, INC. (C.R. ENGLAND), a foreign

corporation and self-insured entity that is authorized to do business and doing
                                                                               .
business in the Parish of Tangipahoa, State of Louisiana.



       Made defendant herein is ACEVES ANTHONY (ANTHONY), a person of the

full age of majority domiciled in the County of Bexar, State of Texas.



       Venue is proper in this jurisdiction because the incident giving rise to this

litigation occurred in the Parish of Tangipahoa.



       The defendants, C. R. ENGLAND and ANTHONY, are liable unto your

petitioners jointly, severally and in solido for the following reasons to-wit:
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 7 of 14




       On July 23, 2017, MANIERI was traveling on Southwest Railroad Avenue in

the southbound traffic circle in the left travel lane in the Parish of Tangipahoa, State

of Louisiana.



       ANTHONY was also traveling on Southwest Railroad Avenue in the

southbound traffic circle in the right traffic lane in the Parish of Tangipahoa, State of

Louisiana.



       Suddenly and without warning ANTHONY entered the right travel lane in

which MANIERI was traveling thus striking the passenger side of the MANIERI

vehicle.



       MANIERI avers that the defendant ANTHONY, was under a legal duty to

operate his vehicle in a safe and prudent manner, including but not limited to, to

avoid striking the vehicle driven by MANIERI. This legal duty was designed to

protect the Petitioner and those similarly situated from this type of harm arising in

this manner.



       MANIERI further represents that the defendant ANTHONY, breached his

legal duty which such breach was a legal cause and cause in fact of the injuries

sustained by MANIERI and further, a sole and proximate cause of MANIERI's

damages without any comparative negligence on the part of your Petitioner.



       ANTHONY committed the following, non-exclusive acts of negligence to-wit:

                Failing to maintain control of his vehicle and/or failing to properly

                legally operate his vehicle;

                Operating his vehicle in a careless manner;
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 8 of 14




              Failing to stop his vehicle as required by law; .

              Driving at an excessive speed under the circumstances which

              prevented the defendant from causing a collision;

              Failing to maintain a safe and proper look-out;

              Failing to see what he should have seen;

              Failing to observe the vehicles in front of him, MANIERI;

              Failing to exercise vigilance;

              Following to closely;

              Failing to obey the traffic laws of the Parish of Tangipahoa and/or the

              State of Louisiana;

             Any and all other non-excluiive acts of negligence which are inherent

              in these pleadings; or which may appear through discovery in this

              case, or which may be proven at trial in derogation of the laws of the

              State of Louisiana and the United States.



      At all material times hereto, the defendant ANTHONY, was in the course and

scope of his employment with C. It ENGLAND. Plaintiff specifically pleads the

theory of respondeat superior and vicarious liability which renders C.R. ENGLAND

responsible for the actions and inactions of ANTHONY.



      At all material times hereto, on information and belief, the defendant, C. R.

ENGLAND, is qualified as a self-insured entity pursuant to the Federal Motor Carrier

Safety Administration.



      As a result of the foregoing your Petitioner, MANIERI, has been caused to

sustain the following damages, particularly, but non-exclusively described as

follows:

       A.     Past present and future physical pain and suffering         Reasonable
          Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 9 of 14
  4




                               Past, present and future mental anguish and anxiety    Reasonable

                               Past present and future medical and rehabilitation     Reasonable
                               expenses

                               Loss of Enjoyment of life                              Reasonable

                               Property Damage                                        Reasonable

                               Total                                                  Reasonable

                                                           15.

                    WHEREFORE, petitioner, LINDA MANIERI, prays that:

                         The defendants herein, C. It ENGLAND, INC. and ACE VES ANTHONY be

                         duly cited and served with a copy of this Petition and be required to

                         answer same in accordance with the law;

                         After due delays and proceedings had, there be judgment herein in favor

                         of petitioner, LINDA MANIERI, and against defendants, C. R. ENGLAND,

                         INC. and ACEVES ANTHONY, jointly, severally and in solido for any and all

                         damages necessary and appropriate in the premises along with judicial

                         interest from the date of judicial demand and all costs of these

                         proceedings; and

                         For all general and equitable relief.

                                                    Respectfully submitted:

                                                    RICHARDSON LAW GROU LC




                                                       OTHY R. RICHARDSON (#27625)
                                                   P.O. Box 310
                       N    Min, LOUISIANA 18 Madisonville, Louisiana 70447
STATEv   a LOISIAIpAL:OP1/4„...-411-1240 Telephone: (985) 302-3022
                  7 :Iste.z                   cemy
                                     twol Facsimile: • (985) 898-0483
                      51     ,    —
                                  or d fln tile wd  ttom
                                                       rney
                                                         ey for Petitioners
i:vi?tituts „F
            it ,„„ ,.unsiong   recC WW1 0111Slana A
 ong                      accor
                    er. IrCita thcleen
       4 °Ctin        Vie 13, Section 733.
 rePrrundersig
  th                                                Physical Address:
   Ft vised Statu
                                                    422 E. Lockwood, 2nd Floor
                                                    Covington, Louisiana 70433
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 10 of 14




PLEASE SERVE:

      C. It ENGLAND, INC.                 (VIA LOUISIANA LONG ARM STATUTE)
      Through its agent for service of process,
      CT Corporation System
      1108 E. South Union Avenue
      Midvale, UT 84047

      Aceves Anthony                 (VIA LOUISIANA LONG ARM STATUTE)
      9603 Powhatan, Apt K1
      San Antonio, Texas 78230
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 11 of 14
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 12 of 14
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 13 of 14
Case 2:19-cv-02805-MLCF-JCW Document 1-1 Filed 03/22/19 Page 14 of 14
